DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 

Claim Rejections - 35 USC § 103

Claims 1, 3, 6-7, 10, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wit et al. (US 2006/0074155) in view of Hong et al. (US 2015/0152241).
Regarding claim 1: Wit is directed to a polyester polymer composition comprising:
-a polyester polymer
- a pigment including TiO2, ZnS2 ([0068]) 
-from 0.5-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
The mineral like stabilizer is disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide or zinc sulfide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide or zinc sulfide pigment in Wit since Wit lists the same pigment, namely titanium oxide or zinc sulfide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected 10-60 wt% of a titanium oxide or zinc sulfide pigment in Wit. 
Regarding claim 3: A hindered phenol stabilizer is used in Examples 1-4 in an amount of 0.15 wt% relative to the total weight of the polyester polymer composition (Table 1 Irganox 1010). 
Regarding claim 6: 30% by weight glass fibers are used in the working examples 1-4 (Table 1 Wit). 
	Regarding claim 7: While non-calcium phosphate salts are disclosed, selection of a composition free of non-calcium phosphate salts are well within the scope of Wit. 
Regarding claim 10: Suitable polyesters include polyethylene terephthalate and polybutylene terephthalate ([0022] Witt). 
Regarding claims 11-12: Suitable R1 radicals include 
    PNG
    media_image1.png
    107
    319
    media_image1.png
    Greyscale
([0025] Wit) (equivalent to formula (3) wherein i3 is zero, i4 is zero, and m is 1.  
Regarding claim 13: Suitable R1 radicals include 
    PNG
    media_image1.png
    107
    319
    media_image1.png
    Greyscale
([0025] Wit) (equivalent to formula (1) wherein m is 1 and formula (3) wherein n is 1, and i3 and i4 at each location are zero. 
Regarding claim 14: Witt lists a wide variety of articles including electrical devices and computers ([0072] Witt), although doesn’t list an LED housing. 
Hong is directed to a polyester composition wherein the articles include a reflector for and LED ([0089] Hong) (equivalent to an LED housing). One skilled in the art would have been obvious to one skilled in the art at the time the invention was filed to have selected a LED reflector as the article of choice in Hong to make an LED reflectors are rapidly replacing existing light sources ([0003] Hong). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an LED reflector as the article of choice in Hong.
Regarding claim 15: Suitable articles comprising the LED housing include automotive lighting, displays (equivalent to an automotive display). 
Regarding claim 16: Wit is directed to a polyester polymer composition comprising:
-a polyester polymer
- a pigment including TiO2, ZnS2 ([0068]) 
-from 0.5-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
The mineral like stabilizer is disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide or zinc sulfide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide or zinc sulfide pigment in Wit since Wit lists the same pigment, namely titanium oxide or zinc sulfide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected 10-60 wt% of a titanium oxide or zinc sulfide pigment in Wit. 
Witt lists a wide variety of articles including electrical devices and computers ([0072] Witt), although doesn’t list an LED housing.
Hong is directed to a polyester composition wherein the articles include a reflector for and LED ([0089] Hong) (equivalent to an LED housing). One skilled in the art would have been obvious to one skilled in the art at the time the invention was filed to have selected a LED reflector as the article of choice in Hong to make an LED reflectors are rapidly replacing existing light sources ([0003] Hong). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an LED reflector as the article of choice in Hong.
The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Regarding claim 17: Wit is directed to a polyester polymer composition comprising:
-a polyester polymer
- a pigment including titanium oxide (equivalent to a white pigment) 
-from 0-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide pigment in Wit since Wit lists the same pigment, namely titanium oxide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected 10-60 wt% of a titanium oxide pigment in Wit. 
Witt lists a wide variety of articles including electrical devices and computers ([0072] Witt), although doesn’t list an article comprising an LED housing.
Hong is directed to a polyester composition wherein the articles include a reflector for and LED ([0089] Hong) (equivalent to an LED housing). Suitable articles comprising the LED housing include automotive lighting, and displays. One skilled in the art would have been obvious to one skilled in the art at the time the invention was filed to have selected a LED reflector as the article of choice in Hong to make an LED reflectors are rapidly replacing existing light sources ([0003] Hong). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an LED reflector as the article of choice in Hong.
The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Regarding claim 18: The mineral like stabilizer are disclosed such that it is substantially free of monohydrogen phosphate salts of calcium. For example, the mineral stabilizer includes calcium carbonate, resulting in a composition that is substantially free of monohydrogen phosphate salts of calcium. 
Regarding claim 19: The stabilizer can be in the form of plates or fibers, flakes, whiskers ([0042] Wit) and therefore results in a composition substantially free of particulate filler. 
Regarding claim 20: Flame retardants are optional ([0062]) and therefore a composition substantially free of flame retardants is well within the scope of Wit. 
Regarding claim 21: Wit is directed to a polyester polymer composition consisting of: 
-a polyester polymer
- a pigment including TiO2, ZnS2 ([0068]) 
-from 0.5-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
The mineral like stabilizer is disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide or zinc sulfide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide or zinc sulfide pigment in Wit since Wit lists the same pigment, namely titanium oxide or zinc sulfide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected 10-60 wt% of a titanium oxide or zinc sulfide pigment in Wit. 
While a phosphorous containing compound is also disclosed in an amount of 2-30 wt% based on the amount of polyester, it is equivalent to one or more stabilizers. For instance, tris(nonyl-phenyl)phosphite is specifically listed at [0033] Witt and is defined by the present invention as stabilizer d2 in Table 3 of the present invention. 
While the wt% is based on the amount of polyester in Witt/Hong, a composition comprising 5 parts phosphorous compound, 15 parts white pigment, 10 parts hydrotalcite, and 100 parts polyester results in a composition comprising 4 wt% stabilizer, 12 wt% white pigment and 8 wt% hydrotalcite, based on the total weight of the polyester polymer composition, which is within the scope of both Witt/Hong as well as the present invention, and therefore the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wit and Hong as applied to claim 1 above, and further in view of Lee et al. (US 2014/0187662). 
	Regarding claim 2: Wit mentions a hindered phenol stabilizer, although doesn’t mention a hindered amine stabilizer. 
Lee is directed to a thermoplastic composition comprising a white pigment and utilizes a photostabilizer including a combination of a hindered amine and a hindered phenol. One skilled in the art would have been motivated to have included a combination of hindered amine and hindered phenol in Wit and Hong since a combination of the two shows a higher effect ([0071] Lee). Given that Wit discloses an amount of 0.15 wt% hindered phenol, it follows that an equal amount of hindered amine results in a combination of the two. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a combination of hindered amine and hindered phenol, including an amount of 0.15 wt%, in the polyester composition. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wit and Hong as applied to claim 1 above, and further in view of Kanai et al. (US 2018/0355143). 
	Regarding claim 4: Wit mentions a phosphinite compound at [0032], although doesn’t recite an amount. 
	Kanai is directed to a polyester composition used to make an LED reflection plate comprising a phosphourous based antioxidant [stabilizer] including phosphonites ([0098]-[0099] Kanai). The amount of (C) and (D) used is 1.5 weight parts or less ([0118] Kanai) and is preferably less than 1.0 (C) / (D). It follows the amount of phosphonite is preferably used in an amount of 0.75 weight parts or less based on 100 parts polyester (equivalent to based on the total amount of the composition). One skilled in the art would have been motivated to have included a phosphonite antioxidant in Wit and Hong to suppress the decrease in light reflectance ([0098] Kanai). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a 0.75 wt% of less of phosphonite antioxidant [stabilizer] in Wit and Hong. 


Response to Arguments

Applicant's arguments filed 7/27/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 7 Remarks) the amended claims recite at least 2 to 12 wt% hydroxyapatite and white pigment selected from the group consisting of TiO2, ZnS2, ZnO, and BaSO4. Applicant submits that the claimed amount of hydroxyapatitite is not taught by Witt. There is nothing in Wit that would indicated the unexpectedly good retention or reflection after prolonged exposure to that and light while having reduced microblister formation that make the compositions safe for LED housings. 
This argument is not found persuasive since the stabilizer can be present in an amount of 0.5-15 wt% ([0047] Wit). Further, It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

Applicant argues (p. 7-8 Remarks) Hong requires sodium phosphate. In contrast, the present invention excludes non-calcium pyrophosphate and non-calcium phosphate salts. The sodium phosphate salt is critical and therefore, the rationale to utilize Hong’s composition without the sodium phosphate salt would render Hong’s composition
unsuitable for its intended purpose.
This argument is not found persuasive since, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d  1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Wit already discloses titanium dioxide, and one skilled in the art would simply need to select some amount of TiO2
already disclosed in Wit. Therefore, the rejection does not require the benefits taught in Hong to use titanium dioxide in combination with sodium phosphate.

Applicant argues (p. 8-10 Remarks) the claimed polyester composition has outstanding retention of reflective after prolonged exposure to heat and light, while having significantly reduced microblistering (due to moisture absorption) and increased mechanical performance relative to analogous polyester polymer compositions including non-calcium phosphate salt. Figure 1 shows E2 has improved heat and light aging performance over the entire range relative to samples CE7, CE8, CE9. These demonstrate greater than expected results. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 
In the present case, Wit prefers calcium hydroxyapatite at [0043] and [0077]. Further, the claims are not considered commensurate in scope with the evidence used. For instance, no amounts of polyester, talc, LLDPE, hindered phenol, glass fibers, etc are recited in the claims. In contrast, Tables 6-7 include the aforementioned components in specific amounts. Finally, it does not appear that hydroxyapatite is listed in Tables 6-7. For these reasons, the claims are not considered to be commensurate in scope with the evidence provided. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764